Exhibit 10.3

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

made by

MARRIOTT VACATIONS WORLDWIDE CORPORATION,

MARRIOTT OWNERSHIP RESORTS, INC.

and certain of their Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of November 30, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

  

DEFINED TERMS

     1  

1.1

  

Definitions

     1  

1.2

  

Other Definitional Provisions

     5  

SECTION 2.

  

GUARANTEE

     5  

2.1

  

Guarantee

     5  

2.2

  

Right of Contribution

     6  

2.3

  

No Subrogation

     6  

2.4

  

Amendments, etc. with respect to the Borrower Obligations

     6  

2.5

  

Guarantee Absolute and Unconditional

     7  

2.6

  

Reinstatement

     8  

2.7

  

Payments

     8  

SECTION 3.

  

GRANT OF SECURITY INTEREST

     8  

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

     9  

4.1

  

Title; No Other Liens

     9  

4.2

  

Perfected First Priority Liens

     9  

4.3

  

Jurisdiction of Organization; Chief Executive Office

     9  

4.4

  

Farm Products

     10  

4.5

  

Investment Property

     10  

4.6

  

Receivables

     10  

4.7

  

Contracts

     10  

4.8

  

Intellectual Property

     11  

4.9

  

Commercial Tort Claims

     11  

SECTION 5.

  

COVENANTS

     12  

5.1

  

Delivery of Instruments, Certificated Securities and Chattel Paper

     12  

5.2

  

Maintenance of Perfected Security Interest; Further Documentation

     12  

5.3

  

Changes in Name, etc.

     13  

5.4

  

Notices

     13  

5.5

  

Investment Property

     13  

5.6

  

Receivables

     14  

5.7

  

Contracts

     14  

5.8

  

Intellectual Property

     15  

5.9

  

Commercial Tort Claims

     16  

5.10

  

Time Share Interests

     16  

5.11

  

Use of Collateral Prior to Default; Agreement regarding Control Agreements

     16  

SECTION 6.

  

REMEDIAL PROVISIONS

     16  

6.1

  

Certain Matters Relating to Receivables

     16  

6.2

  

Communications with Obligors; Grantors Remain Liable

     17  

6.3

  

Pledged Stock

     17  

6.4

  

Proceeds to be Turned Over To Administrative Agent

     18  

6.5

  

Application of Proceeds

     18  

 

i



--------------------------------------------------------------------------------

6.6

  

Code and Other Remedies

     19  

6.7

  

Registration Rights

     19  

6.8

  

Subordination

     20  

6.9

  

Deficiency

     20  

SECTION 7.

  

THE ADMINISTRATIVE AGENT

     20  

7.1

  

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

     20  

7.2

  

Duty of Administrative Agent

     22  

7.3

  

Execution of Financing Statements

     22  

7.4

  

Authority of Administrative Agent

     22  

SECTION 8.

  

MISCELLANEOUS

     23  

8.1

  

Amendments in Writing

     23  

8.2

  

Notices

     23  

8.3

  

No Waiver by Course of Conduct; Cumulative Remedies

     23  

8.4

  

Enforcement Expenses; Indemnification

     23  

8.5

  

Successors and Assigns

     23  

8.6

  

Set-Off

     23  

8.7

  

Counterparts

     24  

8.8

  

Severability

     24  

8.9

  

Section Headings

     24  

8.10

  

Integration

     24  

8.11

  

GOVERNING LAW

     24  

8.12

  

Submission To Jurisdiction; Waivers

     24  

8.13

  

Acknowledgements

     25  

8.14

  

Additional Grantors

     25  

8.15

  

Releases

     25  

8.16

  

WAIVER OF JURY TRIAL

     26  

SCHEDULES

 

Schedule 1    Notice Addresses Schedule 2    Investment Property Schedule 3   
Perfection Matters Schedule 4    Jurisdictions of Organization and Chief
Executive Offices Schedule 5    [Reserved] Schedule 6    Intellectual Property
Schedule 7    Contracts1

 

1 

To include all Intercompany Agreements and management contracts with homeowners’
associations.

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of
November 30, 2012, made by each of the signatories hereto (together with any
other entity that may become a party hereto as provided herein, the “Grantors”),
in favor of JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the
Amended and Restated Credit Agreement, dated as of November 30, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MARRIOTT VACATIONS WORLDWIDE CORPORATION (“MVWC”), MARRIOTT
OWNERSHIP RESORTS, INC. (the “Borrower”), the Lenders and the Administrative
Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Clearing Corporation,
Commercial Tort Claims, Documents, Entitlement Order, Electronic Chattel Paper,
Equipment, Farm Products, Financial Assets, Fixtures, General Intangibles,
Instruments, Inventory, Letter-of-Credit Rights, Securities, Security
Entitlement and Supporting Obligations.

(b) The following terms shall have the following meanings:

“Agreement”: this Amended and Restated Guarantee and Collateral Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.

 

1



--------------------------------------------------------------------------------

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of the Borrower (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and Reimbursement Obligations and interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents, any Letter of Credit or any other document
made, delivered or given in connection with any of the foregoing, in each case
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Administrative Agent or to the Lenders
that are required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).

“Clearing Corporation Security” means a security that is registered in the name
of, or indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or indorsed in blank by an
appropriate Person.

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Contracts”: each of the Intercompany Agreements and the contracts and
agreements listed in Schedule 7, as the same may be amended, supplemented or
otherwise modified from time to time, including, without limitation, (i) all
rights of any Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (ii) all rights of any Grantor to damages arising
thereunder and (iii) all rights of any Grantor to perform and to exercise all
remedies thereunder.

“Control” means “control” as defined in Section 9-104, 9-105, 9-106 or 9-107 of
the New York UCC, as applicable.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

“Copyright Licenses”: all agreements, whether written or oral, (including,
without limitation, those listed in Schedule 6), providing for the grant by or
to any Grantor of any right under any Copyright, including, without limitation,
the grant of rights to manufacture, distribute, exploit and sell materials
derived from any Copyright.

“Custodian”: Wells Fargo Bank, National Association, in its capacity as
custodian under the Custody Agreement, or any successor in such capacity or
otherwise party to a Custody Agreement. The term “Custodian” includes any agent
or sub-custodian acting on behalf of the Custodian.

 

2



--------------------------------------------------------------------------------

“Custody Agreement”: an agreement in form and substance reasonably satisfactory
to the Administrative Agent with respect to custody arrangements involving Time
Share Receivables.

“Deliver”, “Delivered” or “Delivery” (whether to the Administrative Agent or
otherwise) means, with respect to any Collateral consisting of the following,
that such Collateral is held, registered or covered by a recorded UCC-1
financing statement as described below:

(a) in the case of each Certificated Security (other than a U.S. Government
Security or Clearing Corporation Security,), that such Certificated Security is
in the possession of the Administrative Agent and registered in the name of the
Administrative Agent (or its nominee) or indorsed to the Administrative Agent or
in blank;

(b) in the case of each Instrument, that such Instrument is in the possession of
the Administrative Agent indorsed to the Administrative Agent or in blank or, in
the case of a Time Share Receivable that is evidenced by an Instrument, that
such Instrument is in the possession of the Custodian indorsed to the Custodian
or in blank;

(c) in the case of any Deposit Account or Securities Account that the bank or
Securities Intermediary at which such Deposit Account or Securities Account, as
applicable, is located has agreed that the Administrative Agent has Control over
such Deposit Account or Securities Account;

(d) in the case of any money (regardless of currency), that such money has been
credited to a Deposit Account over which the Administrative Agent has Control;
and

(e) in the case of any Investment Property not of a type covered by the
foregoing clauses (a) through (d) that such Investment Property has been
transferred to the Administrative Agent in accordance with applicable law and
regulation.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

“Guarantors”: the collective reference to each Grantor other than the Borrower.

“Infringe”: as defined in Section 4.8(c); “Infringement” shall have a
correlative meaning.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any Infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

3



--------------------------------------------------------------------------------

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
any other Group Member.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Investment Property.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.

“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that in no event shall more than 66- 2/3% of the total outstanding Foreign
Subsidiary Voting Stock of any Foreign Subsidiary be required to be pledged
hereunder; and provided further that in the case of Foreign Subsidiary Voting
Stock, if it is determined that a fractional percentage representing 66- 2/3% of
the total outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary
cannot be represented in a physical certificate under applicable law or
regulation or under such Foreign Subsidiary’s organizational documents, the
relevant percentage represented by a physical stock certificate will be agreed
between the Borrower and the Administrative Agent.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

4



--------------------------------------------------------------------------------

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account); provided that such term shall include only such rights
to payment that constitute Collateral.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed.

“Securities Act”: the Securities Act of 1933, as amended.

“Trademarks”: (i) all trademarks, trade names, brand names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, domain names, service marks, logos and other source or business
identifiers, and all goodwill associated therewith and symbolized thereby, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor hereunder
and under the other Loan Documents shall in no event exceed the amount which can
be guaranteed by such Subsidiary Guarantor under applicable federal and state
laws relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.2).

 

5



--------------------------------------------------------------------------------

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full, no Letter of Credit shall be outstanding and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Borrower may be free from any Borrower Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full, no Letter
of Credit shall be outstanding and the Commitments are terminated.

2.2 Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.3. The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent and the Lenders, and each Subsidiary Guarantor shall remain
liable to the Administrative Agent and the Lenders for the full amount
guaranteed by such Subsidiary Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrower on account of the
Borrower Obligations are paid in full, no Letter of Credit shall be outstanding
and the Commitments are terminated. If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Borrower Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

2.4 Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor

 

6



--------------------------------------------------------------------------------

and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Administrative Agent or any
Lender may be rescinded by the Administrative Agent or such Lender and any of
the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Administrative Agent nor any Lender shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Borrower Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and any of
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or any of the Guarantors with
respect to the Borrower Obligations. Each Guarantor understands and agrees that
the guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

7



--------------------------------------------------------------------------------

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Funding Office.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Contracts;

(d) all Deposit Accounts;

(e) all Documents (other than title documents with respect to Vehicles);

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles;

(i) all Instruments;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property;

(m) all Letter-of-Credit Rights;

(n) the Collection Accounts including all sub-accounts thereof, and all cash,
Securities, Securities Entitlements with respect thereto and other Financial
Assets carried therein;

(o) all other property not otherwise described above;

 

8



--------------------------------------------------------------------------------

(p) all books and records pertaining to the Collateral; and

(q) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any property that constitutes Excluded Property (it being understood
that such grant will be applicable at such time as any such property ceases to
constitute Excluded Property).

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

4.1 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on the Collateral by the Credit
Agreement, such Grantor owns each item of the Collateral free and clear of any
and all Liens or claims of others. No financing statement or other public notice
with respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Administrative
Agent for the benefit of the Secured Parties pursuant to this Agreement or as
are permitted by the Credit Agreement. For the avoidance of doubt, it is
understood and agreed that any Grantor may, as part of its business, grant
licenses to Affiliates and to third parties to use Intellectual Property owned
or developed by, or licensed to, a Grantor. For purposes of this Agreement and
the other Loan Documents, such licensing activity shall not constitute a “Lien”
on such Intellectual Property. Each of the Administrative Agent and each Lender
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Administrative
Agent to utilize, sell, lease or transfer the related Intellectual Property or
otherwise realize value from such Intellectual Property pursuant hereto.

4.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been, or will be, with respect to the delivery of stock
certificates and related stock powers of Foreign Subsidiaries in accordance with
Section 5.1(i) of the Credit Agreement, delivered to the Administrative Agent in
completed and duly executed form, as applicable) will constitute valid perfected
security interests in (i) all of the Collateral and the Proceeds thereof in
which a security interest can be perfected by the filing of a UCC-1 financing
statement, (ii) the Intellectual Property of the Loan Parties listed in Schedule
6, (iii) the Pledged Stock listed in Schedule 2 , and (iv) the deposit accounts
established by the Borrower pursuant to Section 6.11(a) of the Credit
Agreement, in favor of the Administrative Agent, for the benefit of the Secured
Parties, as collateral security for such Grantor’s Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any such Collateral from such Grantor (except,
with respect to purchasers, to the extent provided otherwise under applicable
law) and (b) are prior to all other Liens on the Collateral in existence on the
date hereof except Liens permitted pursuant to Section 7.4 of the Credit
Agreement.

4.3 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the

 

9



--------------------------------------------------------------------------------

location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified on Schedule 4. There have
been no changes to the certified charter, certificate of incorporation and other
organizational documents furnished by such Grantor to the Administrative Agent
in connection with the Closing Date of the Original Credit Agreement. Such
Grantor has furnished to the Administrative Agent a short-form good standing
certificate as of a date which is recent to the date hereof.

4.4 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.5 Investment Property. (a) The shares of Pledged Stock pledged by such Grantor
hereunder constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor other than the preferred
Stock in the case of MVW U.S. Holdings, Inc. or, in the case of Foreign
Subsidiary Voting Stock, if less, 66- 2/3% of the outstanding Foreign Subsidiary
Voting Stock of each relevant Issuer.

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement.

4.6 Receivables. (a) No amount payable to such Grantor under or in connection
with any Receivable is evidenced by any Instrument or Chattel Paper which has
not been Delivered.

(b) The amounts represented by such Grantor to the Lenders from time to time as
owing to such Grantor in respect of the Receivables will at such times be
accurate.

4.7 Contracts. (a) No consent of any party (other than such Grantor) to any
Contract is required, or purports to be required, in connection with the
execution, delivery and performance of this Agreement, except as has been
obtained.

(b) Each (i) Intercompany Agreement and (ii) each other Contract, the failure of
which to be in compliance with this clause (ii) could reasonably be expected to
have a Material Adverse Effect is in full force and effect and constitutes a
valid and legally enforceable obligation of the parties thereto, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

(c) No consent or authorization of, filing with or other act by or in respect of
any Governmental Authority is required in connection with the execution,
delivery, performance, validity or enforceability of any of the Contracts by any
party thereto other than those which have been duly obtained, made or performed,
are in full force and effect and do not subject the scope of any such Contract
to any material adverse limitation, either specific or general in nature, the
failure of which to obtain or make or perform could reasonably be expected to
have a material adverse effect on the enforceability of such Contract against
the related obligor or its value as Collateral.

 

10



--------------------------------------------------------------------------------

(d) Neither such Grantor nor (to the best of such Grantor’s knowledge) any of
the other parties to the Contracts is in default in the performance or
observance of any of the material terms thereof, the failure of which to perform
or observe could reasonably be expected to result in a Material Adverse Effect.

(e) The right, title and interest of such Grantor in, to and under the Contracts
are not subject to any defenses, offsets, counterclaims or claims, the
successful exercise of which could reasonably be expected to result in a
Material Adverse Effect.

(f) Such Grantor has delivered to the Administrative Agent a complete and
correct copy of each Contract, including all amendments, supplements and other
modifications thereto.

4.8 Intellectual Property. (a) Schedule 6 lists all Intellectual Property which
is the subject of a U.S. federal registration or application owned by such
Grantor in its own name on the date hereof.

(b) Each Grantor owns free of all Liens (other than Liens permitted pursuant to
Section 7.4 of the Credit Agreement), or has the right to use, all Intellectual
Property used in the operation of such Grantor’s business.

(c) On the date hereof, all Intellectual Property is valid, subsisting,
unexpired and enforceable, has not been abandoned and does not infringe,
misappropriate or otherwise violate (“Infringe”) the intellectual property
rights of any other Person except to the extent that failure to comply with the
foregoing could not reasonably be expected to have a Material Adverse Effect or
have a material adverse effect on the value of the Intellectual Property taken
as a whole.

(d) Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor , excluding
non-exclusive licenses entered into in the ordinary course of business
consistent with past practice.

(e) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity, enforceability,
ownership or use of, or such Grantor’s rights in, any Intellectual Property in
any respect, and such Grantor knows of no valid basis for same except to the
extent that the existence of any of the foregoing could not reasonably be
expected to have a Material Adverse Effect or have a material adverse effect on
the value of the Intellectual Property taken as a whole.

(f) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity, enforceability, ownership or use of any Intellectual Property or such
Grantor’s interest therein, or (ii) which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect or would have a
material adverse effect on the value of the Intellectual Property taken as a
whole.

4.9 Commercial Tort Claims.

(a) On the date hereof no Grantor has rights in any Commercial Tort Claim with
potential value in excess of $100,000.

 

11



--------------------------------------------------------------------------------

(b) Upon the filing of a financing statement covering any Commercial Tort Claim
referred to in Section 5.9 against such Grantor in the jurisdiction specified in
Schedule 3 hereto, the security interest granted in such Commercial Tort Claim
will constitute a valid perfected security interest in favor of the
Administrative Agent, for the benefit of the Secured Parties, as collateral
security for such Grantor’s Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and any Persons purporting to
purchase such Collateral from Grantor, which security interest shall be prior to
all other Liens on such Collateral except for unrecorded liens permitted by the
Credit Agreement which have priority over the Liens on such Collateral by
operation of law.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full, no Letter of Credit shall be outstanding and the Commitments
shall have terminated:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any (i) Instrument (other than an Instrument evidencing Time
Share Receivables), Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be immediately Delivered, duly
indorsed in a manner satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Agreement and (ii) Instrument evidencing a Time
Share Receivable that constitutes Collateral, such Instrument shall be Delivered
promptly to the Custodian to be held in accordance with the Custody Agreement.

5.2 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.

(b) Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby,
(ii) in the case of Investment Property, Deposit Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain Control with respect thereto, and (iii) in
the case of Intellectual Property, filing with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office or
any similar office or agency in any other country or any political subdivision
thereof) any such documents as may be necessary for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interests created
hereby.

 

12



--------------------------------------------------------------------------------

(d) Except as otherwise permitted under Section 7.4 of the Credit Agreement and
the applicable provisions of each other Loan Document, the Grantors shall not
(a) file or suffer to be on file, or authorize or permit to be filed or to be on
file, in any jurisdiction, any financing statement or like instrument with
respect to any of the Collateral in which the Administrative Agent is not named
as the secured party as agent for the Secured Parties, or (b) cause or permit
any Person other than the Administrative Agent or the Custodian (in accordance
with the Custody Agreement) to have Control of any Deposit Account, Securities
Account, Electronic Chattel Paper, Investment Property or Letter-of-Credit Right
constituting part of the Collateral.

5.3 Changes in Name, etc. Such Grantor will not, except upon 15 days’ prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of all additional executed financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein,
(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.3 or (ii) change its name.

5.4 Notices. Such Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of:

(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

(b) of the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

5.5 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the Lenders, hold the same in trust for the Administrative Agent and
the Lenders and deliver the same forthwith to the Administrative Agent in the
exact form received, duly indorsed by such Grantor to the Administrative Agent,
if required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Obligations. Any
sums paid upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer shall be paid over to the Administrative Agent to be
held by it hereunder, as additional collateral security for the Obligations, and
in case any distribution of capital shall be made on or in respect of the
Investment Property or any property shall be distributed upon or with respect to
the Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, hold such money or property in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor, as additional collateral security for the Obligations.

 

13



--------------------------------------------------------------------------------

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any Capital Stock (other than Preferred Stock) of any nature or to issue
any other securities convertible into or granting the right to purchase or
exchange for any Capital Stock of any nature of any Issuer, (ii) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Investment Property or Proceeds thereof (except pursuant to a
transaction expressly permitted by the Credit Agreement), (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Investment Property or Proceeds thereof, or any interest
therein, except for the security interests created by this Agreement or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Administrative Agent to sell, assign or transfer any of the
Investment Property or Proceeds thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.5(a) with
respect to the Investment Property issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Investment Property issued by it.

(d) In addition to the other requirements of this Section 5.5, each Grantor
agrees to comply with Section 6.11 of the Credit Agreement with respect to the
proceeds of residual interests in Time Share SPV’s owned by such Grantor.

5.6 Receivables. (a) Other than in the ordinary course of business consistent
with its past practice or as permitted in existing or future securitization
transactions, such Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii) compromise or settle any Receivable for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that could materially adversely affect the value thereof.

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables.

5.7 Contracts. (a) Such Grantor will perform and comply in all material respects
with all its obligations under the Contracts.

(b) Except as permitted under Section 7.17 of the Credit Agreement, such Grantor
will not amend, modify, terminate or waive any provision of (i) any Intercompany
Agreement in any manner which could reasonably be expected to materially
adversely affect the value of such Intercompany Agreement as Collateral or
(ii) any other Contract (other than Intercompany Agreements) in any manner which
could reasonably be expected to materially adversely affect the value of the
Contracts (other than Intercompany Agreements) taken as a whole.

(c) Such Grantor will exercise promptly and diligently each and every material
right which it may have under each Contract (other than any right of
termination). For the avoidance of doubt, it is acknowledged and agreed that
this Section 5.7(c) shall not prohibit any such Grantor from exercising its
right of termination in accordance with Section 5.7(b).

 

14



--------------------------------------------------------------------------------

(d) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it relating in any way to any
Contract that questions the validity or enforceability of such Contract.

5.8 Intellectual Property. (a) Such Grantor (either itself or through licensees)
will (i) maintain each material Trademark in full force free from any
meritorious claim of abandonment for non-use, and in a manner consistent with
the quality of goods and services offered under such Trademark in the past;
(ii) use such Trademarks with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law, (iii) not
adopt or use any mark which is confusingly similar or a colorable imitation of
such Trademarks unless the Administrative Agent, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest in such mark
pursuant to this Agreement, and (iv) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become invalidated or impaired in any way.

(b) Such Grantor (either itself or through licensees) will not (and will not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby (i) any portion of the Copyrights may (i) become invalidated
or otherwise impaired or (ii) fall into the public domain.

(c) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any Intellectual Property to Infringe the intellectual property
rights of any other Person.

(d) Such Grantor will notify the Administrative Agent and the Lenders promptly
if it knows, or has reason to know, that any application or registration
relating to any Intellectual Property may become forfeited, abandoned or
dedicated to the public, or of any adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding such Grantor’s rights in, or the validity, enforceability, ownership
or use of, any Intellectual Property, including, without limitation such
Grantor’s right to register the same or to own and maintain the same.

(e) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within fifteen Business Days after the last
day of the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may request to evidence the Administrative Agent’s and the Lenders’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby.

(f) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the Intellectual Property, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability and the payment of maintenance fees.

(g) In the event that any material Intellectual Property is Infringed by a third
party, such Grantor shall (i) take such actions as such Grantor shall deem
appropriate in its commercially reasonable business judgment to protect such
Intellectual Property and (ii) if such Intellectual Property is of material
economic value, promptly notify the Administrative Agent after it learns thereof
and take such actions as

 

15



--------------------------------------------------------------------------------

Grantor shall deem appropriate under the circumstances in its commercially
reasonable business judgment, which may include suing for Infringement, seeking
injunctive relief where appropriate and recovering any and all damages for such
Infringement.

5.9 Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with a potential value in excess of $100,000, such Grantor
shall within 30 days of obtaining such interest sign and deliver documentation
acceptable to the Administrative Agent granting a security interest under the
terms and provisions of this Agreement in and to such Commercial Tort Claim.

5.10 Time Share Interests. Each Grantor agrees to comply with Section 6.11 of
the Credit Agreement with respect to the proceeds of Time Share Interests
described therein that are owned by such Grantor.

5.11 Use of Collateral Prior to Default; Agreement regarding Control Agreements.
Unless a Default or an Event of Default shall have occurred and be continuing,
the Grantors retain all rights to deal with and to manage the Collateral,
including without limitation, the right to sell or otherwise to dispose of, and
to exercise all voting and corporate or other organizational rights with respect
to, the Collateral so long as the same is otherwise in accordance with the
provisions of this Agreement and would not contravene a requirement of the
Credit Agreement. The Administrative Agent agrees with the Grantors that it will
not give or deliver any notice of exclusive control or similar notice or any
Entitlement Order or other instruction pursuant to any control agreement
relating to any Collection Account or pursuant to the Custody Agreement unless
(x) a Default or an Event of Default has occurred and is then continuing or
(y) if such notice, order or instruction is necessary or advisable, in the good
faith judgment of the Administrative Agent, to prevent an action that would
contravene a requirement of this Agreement or the Credit Agreement.

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables. (a) The Administrative Agent shall
have the right to make test verifications of the Receivables in any manner and
through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications. If an Event of Default
has occurred and is continuing, at any time and from time to time, upon the
Administrative Agent’s reasonable request and at the expense of the relevant
Grantor, such Grantor shall cause independent public accountants or others
satisfactory to the Administrative Agent to furnish to the Administrative Agent
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Receivables.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, provided that the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of such Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Lenders only as provided in
Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Administrative Agent and the Lenders, segregated from other funds
of such Grantor. Each

 

16



--------------------------------------------------------------------------------

such deposit of Proceeds of such Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit. The foregoing requirements are in addition to the requirements
with respect to proceeds of Receivables set forth in this Agreement and in the
Credit Agreement.

(c) At the Administrative Agent’s request after the occurrence and during the
continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

6.2 Communications with Obligors; Grantors Remain Liable. (a) Subject to
compliance with applicable law, the Administrative Agent in its own name or in
the name of others may at any time after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables and parties to the Contracts to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables or Contracts.

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Administrative Agent for
the benefit of the Secured Parties and that payments in respect thereof shall be
made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and Contracts to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. Neither
the Administrative Agent nor any Lender shall have any obligation or liability
under any Receivable (or any agreement giving rise thereto) or Contract by
reason of or arising out of this Agreement or the receipt by the Administrative
Agent or any Lender of any payment relating thereto, nor shall the
Administrative Agent or any Lender be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto) or Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock (subject to the
obligations set forth in this Agreement and in Section 6.11 of the Credit
Agreement in respect of the Capital Stock of Time Share SPVs) and all payments
made in respect of the Pledged Notes, in each case paid in the normal course of
business of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property; provided
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which, in the Administrative Agent’s reasonable
judgment, would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Credit Agreement, this Agreement
or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in

 

17



--------------------------------------------------------------------------------

respect of the Investment Property and make application thereof to the
Obligations in such order as the Administrative Agent may determine, and
(ii) any or all of the Investment Property shall be registered in the name of
the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of the Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) thereafter, unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Investment Property directly to the Administrative Agent.

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the Lenders specified elsewhere in this
Agreement and in the Credit Agreement with respect to payments of Receivables,
if an Event of Default shall occur and be continuing, all Proceeds received by
any Grantor (other than any Proceeds that are required to be held in escrow
accounts or that constitute “pre-rescission” customer deposits) consisting of
cash, checks and other near-cash items shall be held by such Grantor in trust
for the Administrative Agent and the Lenders, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required). All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control. All Proceeds while held by the Administrative Agent in a Collateral
Account (or by such Grantor in trust for the Administrative Agent and the
Lenders) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any Proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

 

18



--------------------------------------------------------------------------------

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Administrative Agent may elect, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

6.7 Registration Rights. (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.6, and if in the opinion of the Administrative Agent it is necessary
or advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the

 

19



--------------------------------------------------------------------------------

Administrative Agent, necessary or advisable to register the Pledged Stock, or
that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of one year from the
date of the first public offering of the Pledged Stock, or that portion thereof
to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Administrative Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the SEC applicable thereto. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
Lenders, that the Administrative Agent and the Lenders have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 6.7 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under the Credit Agreement.

6.8 Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Administrative Agent, all Indebtedness owing by it to any Subsidiary of the
Borrower shall be fully subordinated to the indefeasible payment in full in cash
of such Grantor’s Obligations.

6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Lender to collect such deficiency.

SECTION 7. THE ADMINISTRATIVE AGENT

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose

 

20



--------------------------------------------------------------------------------

of carrying out the terms of this Agreement, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Administrative Agent for the purpose of collecting any and all such moneys
due under any Receivable or Contract or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Lenders’ security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Lenders’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

21



--------------------------------------------------------------------------------

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Lender nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Lenders hereunder are solely to protect the Administrative Agent’s and
the Lenders’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. The
Administrative Agent and the Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

7.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” in any such financing statements. Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent of any financing
statement with respect to the Collateral made prior to the date hereof.

7.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

22



--------------------------------------------------------------------------------

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Lender and of
counsel to the Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.5 of the Credit Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the Lenders and their successors and assigns; provided that no Grantor
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.

8.6 Set-Off. In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without notice to any Grantor, any such
notice being expressly waived by

 

23



--------------------------------------------------------------------------------

each Grantor to the extent permitted by applicable law, upon any Obligations
becoming due and payable by any Grantor (whether at the stated maturity, by
acceleration or otherwise), to apply to the payment of such Obligations, by
setoff or otherwise, any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender, any
affiliate thereof or any of their respective branches or agencies to or for the
credit or the account of such Grantor. Each Lender agrees promptly to notify the
relevant Grantor and the Administrative Agent after any such application made by
such Lender, provided that the failure to give such notice shall not affect the
validity of such application.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

24



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

8.14 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.10 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15 Releases. (a) At such time as the Loans, the Reimbursement Obligations and
the other Obligations shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

(b) Upon any Disposition by any Grantor of any Collateral that is not prohibited
by the Credit Agreement (other than a Disposition of Collateral to another
Grantor), the security interest of the Administrative Agent in such Collateral
shall be automatically released. Notwithstanding the foregoing, in the event
that the Borrower reasonably so requests, the Administrative Agent shall sign
release documentation that may be necessary or desirable to confirm such release
to third parties. Each such request for a release shall be deemed to be a
representation and warranty by the Borrower under the Credit Agreement that such
release is permitted pursuant to the Credit Agreement.

(c) At the request and sole expense of the Borrower, a Subsidiary Guarantor
shall be released from its obligations hereunder in the event that all the
Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided

 

25



--------------------------------------------------------------------------------

that the Borrower shall have delivered to the Administrative Agent, at least ten
Business Days prior to the date of the proposed release, a written request for
release identifying the relevant Subsidiary Guarantor and the terms of the sale
or other disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by the Borrower
stating that such transaction is in compliance with the Credit Agreement and the
other Loan Documents.

8.16 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

MARRIOTT VACATIONS WORLDWIDE CORPORATION By:  

/s/ John E. Geller, Jr.

  Name: John E. Geller, Jr.   Title: Executive Vice President and Chief
  Financial Officer MARRIOTT OWNERSHIP RESORTS, INC. By:  

/s/ John E. Geller, Jr.

 

Name: John E. Geller, Jr.

Title: Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

e-CRM Central, LLC

Eagle Tree Construction, LLC

Hard Carbon, LLC

Heavenly Resort Properties, LLC

K D Kapule LLC

Kauai Lagoons Holdings LLC

Kauai Lagoons LLC

Kauai Lagoons Vessels LLC

Marriott Kauai Ownership Resorts, Inc.

Marriott Overseas Owners Services Corporation

Marriott Ownership Resorts Procurement, LLC

Marriott Resorts Hospitality Corporation

Marriott Resorts Sales Company, Inc.

Marriott Resorts Title Company, Inc.

Marriott Resorts, Travel Company, Inc.

Marriott Vacation Properties of Florida, Inc.

Marriott’s Desert Springs Development Corporation

MH Kapalua Venture, LLC

MORI Golf (Kauai), LLC

MORI Member (Kauai), LLC

MORI Residences, Inc.

MTSC, INC.

MVW of Nevada, Inc.

MVW US Holdings, Inc.

R.C. Chronicle Building, L.P.

RBF, LLC

RCC (GP) Holdings LLC

RCC (LP) Holdings L.P.

RCDC 942, L.L.C.

RCDC Chronicle LLC

The Cobalt Travel Company, LLC

The Lion & Crown Travel Co., LLC

The Ritz-Carlton Development Company, Inc.

The Ritz-Carlton Management Company, L.L.C.

The Ritz-Carlton Sales Company, Inc.

The Ritz-Carlton Title Company, Inc.

By:  

/s/ Joseph J. Bramuchi

 

Name: Joseph J. Bramuchi

Title: Authorized Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:   /s/ Marc Constantino   Name:   Marc Constantino   Title:   Executive
Director

[SIGNATURES PAGES TO THE GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

[Name of Guarantor]

Attn: Chief Financial Officer

6649 Westwood Boulevard, 5th Floor

Orlando, Florida 32821

Telephone: (407) 206-6334

Facsimile: (407) 206-6005

With a copy to:

[Name of Guarantor]

Attn: General Counsel

6649 Westwood Boulevard, 3” Floor

Orlando, Florida 32821

Telephone: (407) 513-6895

Facsimile: (407) 206-6420



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF INVESTMENT PROPERTY

PLEDGED STOCK

Equity Interest in:

e-CRM Central, LLC

Eagle Tree Construction, LLC

Hard Carbon, LLC

Heavenly Resort Properties, LLC

K D Kapule LLC

Kauai Lagoons Holdings LLC

Kauai Lagoons LLC

Kauai Lagoons Vessels LLC

Marriott Kauai Ownership Resorts, Inc.

Marriott Overseas Owners Services Corporation

Marriott Ownership Resorts (St. Thomas), Inc.*

Marriott Ownership Resorts Procurement, LLC

Marriott Resorts Hospitality (Bahamas) Limited*

Marriott Ownership Resorts (Bahamas) Limited*

Marriott Resorts Hospitality Corporation

Marriott Resorts Sales Company, Inc.

Marriott Resorts Title Company, Inc.

Marriott Resorts, Travel Company, Inc.

Marriott Vacation Club Timesharing GmbH*

Marriott Vacation Properties of Florida, Inc.

Marriott’s Desert Springs Development Corporation

MH Kapalua Venture, LLC

MORI Golf (Kauai), LLC

MORI Member (Kauai), LLC

MORI Residences, Inc.

MTSC, INC.

MVCI (Thailand) Limited*

MVW of Nevada, Inc.

MVW International Holding Company S.ar.1*

MVW US Holdings, Inc.

Promociones Marriott, S.A. de C.V.*

R.C. Chronicle Building, L.P.

RBF, LLC

RCDC 942, L.L.C.

RCDC Chronicle LLC

The Cobalt Travel Company, LLC

The Lion & Crown Travel Co., LLC

The Ritz-Carlton Club, St. Thomas, Inc.*

The Ritz-Carlton Development Company, Inc.



--------------------------------------------------------------------------------

The Ritz-Carlton Management Company, L.L.C.

The Ritz-Carlton Sales Company, Inc.

The Ritz-Carlton Title Company, Inc.

 

*

In the case of Foreign Subsidiary Voting Stock, the shares pledged constitute
66- 2/3% of the outstanding Foreign Subsidiary Voting Stock of each relevant
Issuer.

PLEDGED NOTES

 

Trans.

  

Date

  

Maker/Obligor

  

Holder/Obligee

  

Type

2006-1    18-May-06    Marriott International (with indemnity by MVWC under Item
2 of Sch. 1.1 the Separation and Distribution Agreement)    MORI SPC 2006-1   
Demand Note 2006-2    8-Nov-06    Marriott International (with indemnity by MVWC
under Item 2 of Sch. 1.1 the Separation and Distribution Agreement)    MORI SPC
2006-2    Demand Note 2007-1    21-May-07    Marriott International (with
indemnity by MVWC under Item 2 of Sch. 1.1 the Separation and Distribution
Agreement)    MORI SPC 2007-1    Demand Note 2007-2    12-Oct-07    Marriott
International (with indemnity by MVWC under Item 2 of Sch. 1.1 the Separation
and Distribution Agreement)    MORI SPC    Demand Note 2008-1    1-Jun-08   
Marriott International (with indemnity by MVWC under Item 2 of Sch. 1.1 the
Separation and Distribution Agreement)    MORI SPC    Demand Note 2009-2   
1-Oct-09    Marriott International (with indemnity by MVWC under Item 2 of Sch.
1.1 the Separation and Distribution Agreement)    MORI SPC    Demand Note 2010-1
   1-Nov-10    Marriott International (with indemnity by MVWC under Item 2 of
Sch. 1.1 the Separation and Distribution Agreement)    MORI SPC    Demand Note
2011-1    5-Oct-11    MORI SPC Series Corp    Marriott Ownership Resorts, Inc.
   Promissory Note



--------------------------------------------------------------------------------

Schedule 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

Entity Name

  

Filing Office

e-CRM Central, LLC    Delaware Secretary of State Eagle Tree Construction, LLC
   Florida Department of State Hard Carbon, LLC    Nevada Secretary of State
Heavenly Resort Properties, LLC    Nevada Secretary of State K D Kapule LLC   
Hawaii Bureau of Conveyances Kauai Lagoons Holdings LLC    Delaware Secretary of
State Kauai Lagoons LLC    Hawaii Bureau of Conveyances Kauai Lagoons Vessels
LLC    Hawaii Bureau of Conveyances Marriott Kauai Ownership Resorts, Inc.   
Delaware Secretary of State Marriott Overseas Owners Services Corporation   
Delaware Secretary of State Marriott Ownership Resorts Procurement, LLC   
Delaware Secretary of State Marriott Ownership Resorts, Inc.    Delaware
Secretary of State Marriott Resorts Hospitality Corporation    South Carolina
Secretary of State Marriott Resorts Sales Company, Inc.    Delaware Secretary of
State Marriott Resorts Title Company, Inc.    Florida Department of State
Marriott Resorts, Travel Company, Inc.    Delaware Secretary of State Marriott
Vacation Properties of Florida, Inc.    Delaware Secretary of State Marriott
Vacations Worldwide Corporation    Delaware Secretary of State Marriott’s Desert
Springs Development Corporation    Delaware Secretary of State MH Kapalua
Venture, LLC    Delaware Secretary of State MORI Golf (Kauai), LLC    Delaware
Secretary of State MORI Member (Kauai), LLC    Delaware Secretary of State MORI
Residences, Inc.    Delaware Secretary of State MTSC, INC.    Delaware Secretary
of State MVW of Nevada, Inc.    Nevada Secretary of State MVW US Holdings, Inc.
   Delaware Secretary of State R.C. Chronicle Building, L.P.    Delaware
Secretary of State RBF, LLC    Delaware Secretary of State RCC (GP) Holdings LLC
   Delaware Secretary of State RCC (LP) Holdings L.P.    Delaware Secretary of
State RCDC 942, L.L.C.    Delaware Secretary of State RCDC Chronicle LLC   
Delaware Secretary of State The Cobalt Travel Company, LLC    Delaware Secretary
of State The Lion & Crown Travel Co., LLC    Delaware Secretary of State The
Ritz-Carlton Development Company, Inc.    Delaware Secretary of State The
Ritz-Carlton Management Company, L.L.C.    Delaware Secretary of State The
Ritz-Carlton Sales Company, Inc.    Delaware Secretary of State The Ritz-Carlton
Title Company, Inc.    Delaware Secretary of State



--------------------------------------------------------------------------------

In addition, fixture filings in all jurisdictions where a mortgage is recorded
as identified on Schedule 4.19(b) to the Credit Agreement.

Patent and Trademark Filings

Filing of the Trademark Security Agreement reflecting the grant of security
interest in trademark rights by the applicable Grantor in favor of the
Administrative Agent in the United States Patent and Trademark Office

Actions with respect to Pledged Stock and Pledged Notes Required to be Delivered
Hereunder

Originals, duly endorsed in blank for transfer, to be delivered to the
Administrative Agent.

Other Actions

Execution and Delivery to the Administrative Agent of the Restricted
(Non-Blocked) Account Agreement dated as of November 21, 2011 among Borrower,
Administrative Agent and Sun Trust Bank



--------------------------------------------------------------------------------

Schedule 4

LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

 

Grantor

  

Jurisdiction of

Organization

  

Identification

Number from the

Jurisdiction of

Organization

(if any)

  

Location of

Chief

Executive

Office

e-CRM Central, LLC    Delaware    3315882    Florida Eagle Tree Construction,
LLC    Florida    L01000006263    Florida Hard Carbon, LLC    Nevada   
LLC8748-2003    Florida Heavenly Resort Properties, LLC    Nevada   
LLC2456-1998    Florida K D Kapule LLC    Hawaii    36231 C5    Florida Kauai
Lagoons Holdings LLC    Delaware    4040856    Florida Kauai Lagoons LLC   
Hawaii       Florida Kauai Lagoons Vessels LLC    Hawaii       Florida Marriot
Kauai Ownership Resorts, Inc.    Delaware    2405320    Florida Marriott
Overseas Owners Services Corporation    Delaware    2675165    Florida



--------------------------------------------------------------------------------

Marriott Ownership Resorts Procurement, LLC    Delaware    3270463    Florida
Marriott Ownership Resorts, Inc.    Delaware    2019754    Florida Marriott
Resorts Hospitality Corporation    South Carolina       Florida Marriott Resorts
Sales Company, Inc.    Delaware    2222092    Florida Marriott Resorts Title
Company, Inc.    Florida    H62220    Florida Marriott Resorts, Travel Company,
Inc.    Delaware    2196695    Florida Marriott Vacation Properties of Florida,
Inc.    Delaware    2655958    Florida Marriott Vacations Worldwide Corporation
   Delaware    2655958    Florida Marriott’s Desert Springs Development
Corporation    Delaware    2097207    Florida MH Kapalua Venture, LLC   
Delaware    3843943    Florida MORI Golf (Kauai), LLC    Delaware    4369110   
Florida MORI Member (Kauai), LLC    Delaware    4035251    Florida MORI
Residences, Inc.    Delaware    2828417    Florida MTSC, INC.    Delaware   
3402338    Florida MVW of Nevada, Inc.    Nevada    E0401682011-2    Florida MVW
US Holdings, Inc.    Delaware    5010894    Florida R.C. Chronicle Building,
L.P.    Delaware    3764224    Florida



--------------------------------------------------------------------------------

RBF, LLC    Delaware    3316495    Florida RCC (GP) Holdings LLC    Delaware   
4366689    Florida RCC (LP) Holdings L.P.    Delaware    4375658    Florida RCDC
942, L.L.C.    Delaware    4698273    Florida RCDC Chronicle LLC    Delaware   
4369442    Florida The Cobalt Travel Company, LLC    Delaware    3038865   
Florida The Lion & Crown Travel Co., LLC    Delaware    4617395    Florida The
Ritz-Carlton Development Company, Inc.    Delaware    3038826    Florida The
Ritz-Carlton Management Company, L.L.C.    Delaware    3038883    Florida The
Ritz-Carlton Sales Company, Inc.    Delaware    3071305    Florida The
Ritz-Carlton Title Company, Inc.    Delaware    3071297    Florida



--------------------------------------------------------------------------------

Schedule 6

COPYRIGHTS AND COPYRIGHT LICENSES

NONE

PATENTS AND PATENT LICENSES

NONE

TRADEMARKS AND TRADEMARK LICENSES

 

Mark

  

Owned
By

  

Location/

Country

  

Status

  

Registration
No.

  

Registration
Date

  

International Class

CANOPY COVE®

   MVW    US    Registered    2509629    20-Nov-01    41

FriendShare®

   MVW    US    Registered    1793867    21-Sep-93    36

FUNCTION JUNCTION®

   MVW    US    Registered    2486114    04-Sep-01    41

HORIZONS HARBOR®

   MVW    US    Registered    2550971    19-Mar-02    41

JUST-IN-TIME VACATIONS®

   MVW    US    Registered    3958004    10-May-11    36

KAUAI LAGOONS®

   MVW    US    Registered    1771511    18-May-93    21, 25, 28, 41, 42

PUTT-OF-COURSE®

   MVW    US    Registered    3013949    8-Nov-05    41

Unicorn Design®

   MVW    US    Registered    1785592    03-Aug-93    25, 28, 41

FALDO GOLF INSTITUTE®

   MVW    US    Registered    2264543    27-Jul-99    41

FALDO GOLF INSTITUTE®

   MVW    US    Registered    2280863    28-Sep-99    24

FALDO GOLF INSTITUTE®

   MVW    US    Registered    2259168    6-Jul-99    28

FALDO GOLF INSTITUTE®

   MVW    US    Registered    2255363    22-Jun-99    9

FALDO GOLF INSTITUTE®

   MVW    US    Registered    2266697    3-Aug-99    25

FALDO GOLF INSTITUTE®

   MVW    US    Registered    2262679    20-Jul-99    16

Golfer Logo

   MVW    US    Registered    2219037    19-Jan-99    25

Golfer Logo

   MVW    US    Registered    2221762    2-Feb-99    28

Golfer Logo

   MVW    US    Registered    2219043    19-Jan-99    41

Golfer Logo

   MVW    US    Registered    2220577    26-Jan-99    24

Golfer Logo

   MVW    US    Registered    2219042    19-Jan-99    18

Golfer Logo

   MVW    US    Registered    2221770    2-Feb-99    9

Golfer Logo

   MVW    US    Registered    2222893    9-Feb-99    16

NICK’S GRILL®

   MVW    US    Registered    2198076    20-Oct-98    42

HORIZONS BY MVW

   MVW    US    Applic. Approved    85/566837    12-Mar-12    35

HORIZONS BY MVW

   MVW    US    Applic. Filed    85/566865    12-Mar-12    36

HORIZONS BY MVW

   MVW    US    Intent to Use    85/566883    12-Mar-12    37

HORIZONS BY MVW

   MVW    US    Intent to Use    85/566918    12-Mar-12    43

VACATIONOLOGY

   MVW    US    Registered    4,199,365    28-Aug-12    41

QUARTERDECK®

   MVW    US    Registered    2562312    16-Apr-02    41

VACATION ARCHITECTURE®

   MVW    US    Registered    3230381    17-Apr-07    36

VACATION ARCHITECTURE®

   MVW    US    Registered    3096271    23-May-06    35

WATERWORKS®

   MVW    US    Registered    2678787    21-Jan-03    41



--------------------------------------------------------------------------------

Domain Name

4yesyoucan.com

awardfriend.com

awardfriends.com

bigtimetickets.com

clubexperiencesurvey.com

clubfraction.com

clubfriendshare.com

doanythingsweeps.com

doanythingsweepstakes.com

dreamsvacationgroup.com

dreamvacationgroup.com

dreamvacationgroups.com

dreamvacationsgroup.com

europetimeshare.com

experiencelifeinspired.com

faldogolfinstitute.com

faldogolfinstruction.com

faldogolflesson.com

faldogolfschool.com

faldogolfvacation.com

friendshare.com

friendshareclub.com

gofaldo.com

gofaldo.travel

horizonsbranson.com

horizons-timeshare.com

myvacationclub.asia

my-vacationclub.co.uk

my-vacationclub.com

my-vacationclub.es

myvacationclub.mobi

my-vacationclub.mobi

napasonomasweeps.com

napavalley08sweeps.com

napavalleysweeps.com



--------------------------------------------------------------------------------

prizedfriend.com

prizedfriends.com

registerwithvacationclub.com

surveyvacationclub.com

timeshare.asia

timeshareholiday.com

timeshareholidays.com

timesharehome.com

timesharevacation.com

timeshare-vacation.com

traveltimeshare.com

vacation4life.com

vacationclub.asia

vacationclub.biz

vacationclub.com

vacationclub.es

vacationclub.travel

vacationclubap.com

vacationclubasiapacific.com

vacationclubgroup.com

vacationclubme.com

vacationcluborlando.com

vacationclubpreview.com

vacation-group.com

vacationholiday.asia

vacationholidays.asia

vacationpointsclub.com

vacationpointsclubap.com

vacationportfolio.com

vacationvilla.com

valuedfriend.com

valuedfriends.com

villacert.com

villavacation.com

kauailagoons.com

kauailagoons.net

kauailagoonsgolf.com

kauailagoonsgolf.net

melleniavacationgroup.com

mileniavacationgroup.com

milleniavacationgroup.com

milleniavacationgroups.com

milleniavacationsgroup.com



--------------------------------------------------------------------------------

mvwbenefits.com

mvwbrandpool.com

mvwcareer.com

mvwcareers.com

mvwcarer.com

mvwcarers.com

mvwcarrer.com

mvwcarrers.com

mvwcbenefits.com

mvwcbrandpool.com

mvwchr.com

mvwhr.com

mymvw.com

mymvwbenefits.com

mymvwc.com

mymvwchr.com

mymvwhr.com

owner-survey.com

ownmyvacationclub.com

sales-marcoisland.com

signaturesvacationgroup.com

signaturevacationgroup.com

signaturevacationgroups.com

signaturevacationsgroup.com

signeturevacationgroup.com

signturesvacationgroup.com

signturevacationgroup.com

signturevacationsgroup.com

trabajosmvw.com

yourhomeinlondon.com

mvwc.com

mwvc.com

vacationclublearningcenter.com

mvcelitesales.com

mvcelitesale.com

ultimaterewardssweeps.com

ultimaterewardssweepstakes.com

vacationclubresales.com

whatisatimeshare.com

horizonsbymvw.com

horizonsmvw.com

marriottvacationclub.me

marriottvacationclubme.com



--------------------------------------------------------------------------------

mvwme.com

myvacationclub.eu

vacationclubme.com

vacationclubresale.com

Trademark Licenses

License, Services and Development Agreement between Marriott International,
Inc., Marriott Worldwide Corporation and Marriott Vacations Worldwide
Corporation, dated October 20, 2011

License, Services and Development Agreement between The Ritz-Carlton Hotel
Company, LLC and Marriott Vacations Worldwide Corporation, dated October 20,
2011

Golf Institute License Agreement between Marriott Ownership Resorts, Inc., Faldo
Enterprises US Ltd and Sir Nick Faldo, dated January 1, 2009



--------------------------------------------------------------------------------

Schedule 7

CONTRACTS

Intercompany Agreements

The License, Services and Development Agreement by Marriott International, Inc.
and Marriott Worldwide Corporation as licensors and MVWC as licensee, effective
as of November 19, 2011

The License, Services and Development Agreement by The Ritz-Carlton Hotel
Company, LLC, as licensor and MVWC, as licensee, effective as of November 19,
2011

The Noncompetition Agreement between Marriott International, Inc. and MVWC,
dated as of November 21, 2011

The Marriott Rewards Affiliation Agreement among Marriott International, Inc.,
Marriott Rewards, LLC, MVWC and Marriott Ownership Resorts, Inc, dated as of
November 17, 2011

The letter agreement dated November 21, 2011 executed and delivered by Marriott
International, Inc. and Marriott Worldwide Corporation as licensors, MVWC as
licensee and JPMorgan Chase Bank, N.A. as Administrative Agent

The letter agreement dated November 21, 2011 executed and delivered by The
Ritz-Carlton Hotel Company, LLC as licensor, MVWC as licensee and JPMorgan Chase
Bank, N.A. as Administrative Agent

Management Agreement Summary Matrix

 

Management Entity

  

Site

  

Association

Name

  

Initial Term

  

Length of

Initial

Term

  

Initial Term
Expiration
Date

  

Auto-

Renewal
(Y/N)

  

Renewal
Term(s)

Marriott Resorts Hospitality Corporation    Barony    Barony Beach Club Owners’
Association, Inc.    03/11/99    approx 9 years    12/31/08    Y    5 successive
5 year terms Marriott Resorts Hospitality Corporation    BeachPlace   
BeachPlace Towers Condominium Association, Inc.    09/23/96 Agr. Date (C.O. Date
- 7/31/97)    3 years    07/30/00    Y    unlimited 3 year terms
The Ritz-Carlton Management Company, L.L.C.       Bleu Florida Land Trust
Association, Inc.    later of: (i) 5/21/09, (ii) 10/20/09; or (iii) date
issuance of Notice of Use Rights    3 years       Y    successive periods of 3
years each



--------------------------------------------------------------------------------

Marriott Resorts Hospitality Corporation    Canyon Villas    Canyon Villas
Vacation Owners Association    the date the property is first available for
occupancy    5 years   

06/14/01

Agr. Date

 

06/13/06

   Y    unlimited 3 year terms Marriott Resorts Hospitality Corporation   
Crystal Shores    Crystal Shores Condominium Association, Inc.    Commencement
Date 7/6/2008    3 years    07/05/11    Y    unlimited 3 year terms Marriott
Resorts Hospitality Corporation    Custom House    Custom House Leasehold
Condominium Association, LLC    12/12/96
Agr. Date    60 years    12/11/56    Y    unlimited 1 year terms Marriott
Resorts Hospitality Corporation    Cypress Harbour    Cypress Harbour
Condominium Association, Inc.    02/21/91    3 years    02/20/94    Y   
unlimited 3 year terms Marriott Resorts Hospitality Corporation    Desert
Springs Master    Desert Springs Villas Master Association    the date the
original deed conveying the first condo or timeshare is recorded    1 year      
Y    1 year terms Marriott Resorts Hospitality Corporation    Desert Springs I
   Desert Springs Villas Timeshare Association    date on which the Original
Deed conveying the first Timeshare interest is recorded    3 years       Y    1
year terms Marriott Resorts Hospitality Corporation    Desert Springs II   
Desert Springs Villas II Timeshare Association    date original deed conveying
the first timeshare interest is recorded    3 years       Y    1 year terms
Marriott Resorts Hospitality Corporation    Fairway Villas    Fairway Villas at
Seaview Condominium Association, Inc.    04/09/02    2 years    04/08/04    Y   
10 successive 2 year terms Marriott Resorts Hospitality Corporation    Grande
Chateau    Grand Chateau Owners’ Association, Inc.   

opening date-first guest stay

 

04/26/04 Agr. Date

   5 years or 1st annual meeting    04/25/09    Y    unlimited 1 year terms
Marriott Resorts Hospitality Corporation    GRC Bay Point    Bay Point
Residences Association, Inc.    07/16/07    3 years    07/15/10    Y    3 years



--------------------------------------------------------------------------------

Marriott Resorts Hospitality Corporation    Kauai Lagoons    Association of
Owners of Kamamalu Condominium    01/03/09    5 years    01/02/14    Y   
unlimited 5 year terms Marriott Resorts Hospitality Corporation    RGRC Lake
Tahoe    GRCLT Condominium, Inc.    date on which original deed conveying first
fractional ownership interest is recorded    5 years       Y    3 year term with
mutual consent to renew, or 1 year term without any consent Marriott Resorts
Hospitality Corporation    Grande Ocean    Grande Ocean Resort Owners’
Association, Inc.    06/03/93    approx 10 years    12/31/03    Y    5
successive 5 year terms Marriott Resorts Hospitality Corporation    Grande Vista
   Grande Vista of Orlando Condominium Association, Inc.    08/15/96 Agr. Date
(C.O. Date - 2/17/97)    3 years    02/16/00    Y    unlimited 3 year terms
Marriott Resorts Hospitality Corporation    Harbour Club    Harbour Club Owners’
Association, Inc.    10/22/04    20 years    10/21/24    N    n/a Marriott
Resorts Hospitality Corporation    Harbour Lake    HAO Condominium Association,
Inc.    12/28/00 (C.O. Date)    3 years    12/27/03    Y    unlimited 3 year
terms Marriott Resorts Hospitality Corporation    Harbour Pointe    Harbour
Pointe Owners’ Association, Inc.    01/01/09    5 years    12/31/04    Y    3
successive 5 year terms Marriott Resorts Hospitality Corporation    Heritage
Club    Heritage Club Owners’ Association, Inc.    01/01/99    5 years   
12/31/04    Y    unlimited 5 year terms Marriott Resorts Hospitality Corporation
   Mountain Valley Lodge    Mountain Valley Lodge Resort Owners Association,
Inc., Hotel Breckenridge Condominium Association    01/01/95    3 years   
12/31/98    Y    unlimited 1 year terms Marriott Resorts Hospitality Corporation
   The Palms (Imperial)    Imperial Palm Villas Condominium Association, Inc.   
Later of C.O. or 05/22/95    3 years    05/21/98    Y    unlimited 3 year terms
Marriott Resorts Hospitality Corporation    Kauai Beach Club    Association
of Apartment Owners of Marriott’s Kauai Resort and Beach Club    03/01/95    1
year    02/28/96    Y (unless (i) manager provides notice or (ii) manager is in
default, or (iii) association votes and provides notice    unlimited 1 year
terms



--------------------------------------------------------------------------------

Marriott Resorts Hospitality Corporation    Kauai Beach Club    Marriott’s Kauai
Beach Club Owners Association    12/13/95    3 years    12/12/98    Y (unless
(i) manager provides notice (ii) manager is in default, or (iii) association
votes and provides notice)    unlimited 1 year terms Marriott Resorts
Hospitality Corporation    Kauai Lagoons    Kauai Lagoons Community Association
   01/01/09
Eff. Date of Agr.    5 years    12/31/13    Y    unlimited 5 year terms Marriott
Resorts Hospitality Corporation    Kauai Lagoons    Association of Owners
of Kalanipu’u Condominium    01/03/09    5 years    12/31/13    Y    unlimited 5
year terms Marriott Resorts Hospitality Corporation    Kauai Lagoons   
Kalanipu’u Vacation Owners Association    04/16/10    5 years    04/15/15    Y
   unlimited 3 year terms Marriott Resorts Hospitality Corporation    Ko Olina
Beach Club    Ko Olina Beach Club Vacation Owners Association   

12/19/2001

 

06/12/01 Agr. Date

   5 years   

12/18/2006

 

06/11/06

   Y (unless (i) manager provides notice (ii) manager is in default, or (iii)
association votes and provides notice)    unlimited 3 year terms Marriott
Resorts Hospitality Corporation    Lakeshore Reserve    Lakeshore Reserve
Condominium Association, Inc.    Commencement Date 4/1/2009    3 years   
03/31/12    Y    unlimited 3 year terms Marriott Resorts Hospitality Corporation
   Ledgends Edge   

Legends Edge Condominium

Association,

Inc.

   4/11/01 (C.O. Date)    3 years    04/10/04    Y    unlimited 3 year terms



--------------------------------------------------------------------------------

Marriott Resorts Hospitality Corporation    Manor Club    Manor Club at Ford’s
Colony Condominium Association    04/02/04    20 years    04/01/24    N    n/a
Marriott Resorts Hospitality Corporation    Manor Club    Manor Club at Ford’s
Colony Time-Share Association    04/02/04    20 years    04/01/24    N    n/a
Marriott Resorts Hospitality Corporation    Maui Ocean club    Association
of Apartment Owners of Maui Ocean Club   

06/08/99


Agr. Date

   3 years    06/07/02    Y (unless (i) manager provides notice or (ii) manager
is in default, or (iii) association votes and provides notice)    unlimited 1
year terms Marriott Resorts Hospitality Corporation    Maui Ocean club    Maui
Ocean Club Vacation Owners Association    12/29/99    3 years    12/28/02    Y
(unless (i) manager provides notice (ii) manager is in default, or (iii)
association votes and provides notice)    unlimited 1 year terms Marriott
Resorts Hospitality Corporation    Monarch    Monarch at Sea Pines Owners’
Association, Inc.    12/31/02    10 years    12/30/12    Y    5 successive 5
Fiscal Year terms Marriott Resorts Hospitality Corporation    Mountain Valley
Lodge    Mountain Valley Lodge Resort Owners Association, Inc.    date deed for
first interest in Resort recorded    3 years       Y    unlimited 1 year terms
Marriott Resorts Hospitality Corporation    MountainSide    MountainSide
Condominium Association, Inc.    date of recording of first deed    3 years   
   Y    unlimited 1 year terms



--------------------------------------------------------------------------------

Marriott Resorts Hospitality Corporation       MVC Trust Owners Association,
Inc.   

03/16/10

Date memo recorded

   3 years    03/15/13    Y    successive periods of 3 years Marriott Resorts
Hospitality Corporation    Newport Coast    Newport Coast Villas Condominium
Association   

date deed for first condo or TS interest recorded

                     

05/05/99

Date of Agr.

   3 years    05/04/02    Y    1 year terms Marriott Resorts Hospitality
Corporation    Newport Coast    Newport Coast Villas Master Association   

date deed for first condo or TS interest recorded

                     

 

05/05/99

Date of Agr.

   3 years    05/04/02    Y    1 year terms Marriott Resorts Hospitality
Corporation    Newport Coast    Newport Coast Villas Timeshare Association   

date deed for first TS interest recorded

                     

 

05/05/99

Date of Agr.

   3 years    05/04/02    Y    1 year terms Marriott Resorts Hospitality
Corporation    Ocean Pointe    Ocean Pointe at Beach Palm Beach Shores
Condominium Association, Inc.    08/27/98 (Agt. Date) (C.O. Date - 3/11/99)    3
years    8/26/2001 (3/10/02)    Y    unlimited 3 year terms Marriott Resorts
Hospitality Corporation    Oceana Palms    Oceana Palms Condominium Association,
Inc.    Commencement Date 4/1/2008    3 years    03/31/11    Y    unlimited 3
year terms Marriott Resorts Hospitality Corporation    OceanWatch    OceanWatch
Villas Owners Association    10/13/03    10 years    10/12/13    N    by
Manager, at its option, for 5 successive 10 year terms Marriott Resorts
Hospitality Corporation    The Palms (Royal Palms)    Royal Palms of Orlando
Condominium Association, Inc.    Later of C.O. or 03/16/88    3 years   
03/15/91    Y    unlimited 3 year terms



--------------------------------------------------------------------------------

Marriott Resorts Hospitality Corporation    The Palms (Sabal Palms)    Sabal
Palms of Orlando Condominium Association, Inc.    01/09/87    3 years   
01/08/90    Y    unlimited 3 year terms Marriott Resorts Hospitality Corporation
   Shadow Ridge    Shadow Ridge Condominium Association    date on which the
Original Deed conveying the first Timeshare or Condo interest is recorded    5
years       Y    3 year terms Marriott Resorts Hospitality Corporation    Shadow
Ridge    Shadow Ridge Master Association    the date on which the original deed
conveying the first condo or timeshare is recorded    5 years       Y    3 year
terms Marriott Resorts Hospitality Corporation    Shadow Ridge    Shadow Ridge
Timeshare Association    the date on which the co is issued for the unit
represented by the Original Deed conveying the first Timeshare    5 years      
Y    3 year terms Marriott Resorts Hospitality Corporation    Streamside (Birch)
   Birch at StreamSide Condominium Association    05/02/06    5 years   
05/01/11    Y    unlimited 5 year terms Marriott Resorts Hospitality Corporation
   Streamside (Douglas)    Douglas at StreamSide Condominium Association   
05/02/06    5 years    05/01/11    Y    unlimited 5 year terms Marriott Resorts
Hospitality Corporation    Streamside (Evergreen)    Evergreen at StreamSide
Condominium Association    05/02/06    5 years    05/01/11    Y    unlimited 5
year terms Marriott Resorts Hospitality Corporation    Streamside    Highland
P.U.D. Association    01/01/11    5 years    05/01/16    Y    unlimited 5 year
terms Marriott Resorts Hospitality Corporation    Summit Watch    Summit Watch
Condominium Owners Association, Inc.    the date the original deed conveying
first unit is recorded (Agt. date 7/13/1994)    3 years       Y (unless manager
delivers 90 days notice not to extend term)    unlimited 1 year terms



--------------------------------------------------------------------------------

Marriott Resorts Hospitality Corporation    Summit Watch    Summit Watch Resort
Owners Association, Inc.    the date the original deed conveying first unit is
recorded (Agt. date 08/08/1994)    3 years       Y (unless manager delivers 90
days notice not to extend term)    unlimited 1 year terms Marriott Resorts
Hospitality Corporation    Sunset Pointe    Sunset Pointe Owners’ Association,
Inc.    12/06/90    approx 11 years    12/31/03    Y    5 successive 5 year
terms Marriott Resorts Hospitality Corporation    SurfWatch    SurfWatch Owners
Association    06/22/04    10 years    06/21/14    N    by Manager, at its
option, for 5 successive 10 Fiscal Years terms Marriott Resorts Hospitality
Corporation    Timber Lodge    Timber Lodge Condominium Association    later of:
10/29/01; (ii) 10/24/01; or (iii) C.O. first condominium building    5 years   
   Y    3 year terms Marriott Resorts Hospitality Corporation    Timber Lodge   
Timber Lodge Timeshare Association    later of: 10/29/01; (ii) 10/24/01; or
(iii) C.O. first timeshare building    5 years       Y    3 year terms Marriott
Resorts Hospitality Corporation    The Palms    Vacation Way Recreation
Association, Inc.    04/27/95    3 years    04/26/98    Y    unlimited 3 year
terms Marriott Resorts Hospitality Corporation    Villas at Doral    Villas at
Doral Condominium Association, Inc.    10/27/99 Agr. Date (C.O. Date - 10/23/01)
   3 years    10/26/02 (10/22/04)    Y    unlimited 3 year terms Marriott
Resorts Hospitality Corporation    Waiohai Beach Club    Association
of Apartment Owners of Waiohai Beach Club    03/14/01    1 year    03/13/04    Y
(unless (i) manager provides notice or (ii) manager is in default, or (iii)
association votes and provides notice)    unlimited 1 year terms



--------------------------------------------------------------------------------

Marriott Resorts Hospitality Corporation    Waiohai Beach Club    Waiohai Beach
Club Vacation Owners Association   

11/19/2001


                     

 

03/20/01

Agr. Date

   5 years   

11/18/2006

                 

 

03/19/06

   Y (unless (i) manager provides notice or (ii) manager is in default, or (iii)
association votes and provides notice)    unlimited 3 year terms Marriott
Resorts Hospitality Corporation    Willow Ridge    HAB Condominium Association,
Inc.    10/01/2001
Agr. Date    10 years    09/30/11    Y    unlimited 5 year terms
The Ritz-Carlton Management Company, L.L.C.    RCC - Aspen    Aspen Highlands
Condominium Association, Inc.    (later of) 1/12/01 or C.O. date for first
residential building    5 years       Y    5 year terms The Ritz-Carlton
Management Company, L.L.C.    RCC - Bachelor Gulch    RCC-BG Condominium
Association, Inc.    later of: 11/26/02 or C.O. for residential building to be
occupied    5 years       Y    3 year terms The Ritz-Carlton Management Company,
L.L.C.    RCC - Jupiter    Eagle Tree Condominium Association, Inc.    09/02/03
   3 years    09/01/06    Y    3 year terms The Ritz-Carlton Management Company,
L.L.C.    RCC - Jupiter    Eagle Tree Property Owners Association, Inc.   
10/01/02    3 years    09/30/05    Y    3 year terms



--------------------------------------------------------------------------------

The Ritz-Carlton Management Company, LLC1    RCC - Kapalua Bay    Kapalua Bay
Vacation Owners Association    later of: 6/19/06 or C.O. for any Club Property
   5 years       Y    3 year terms The Ritz-Carlton Management Company, LLC2   
RCC - Kapalua Bay    Association of Apartment Owners of Kapalua Bay Condominium
   later of: 5/3/06 or C.O. for any Condo Property    1 year       Y    3 year
terms The Ritz-Carlton Management Company, L.L.C.    RCC - Aspen    Highlands
Resort Club Association, Inc.    later of: (i) C.O. for residential building to
be occupied; (ii) 6/9/08; or (iii) 3/19/10    5 years       Y    3 year terms
The Ritz-Carlton Management Company, L.L.C.    RCC - Lake Tahoe    Highlands
Resort Condominium Association, Inc.    later of: (i) C.O. for residential
building to be occupied; (ii) 6/9/09; or (iii) 5/16/08    5 years       Y    3
year terms The Ritz-Carlton Management Company, L.L.C.    RCC - San Francisco   
690 Market Club Owners Association    later of: (i) 6/15/06; or (ii) C.O. for
any property subject to Club Interest Declaration    5 years       Y    3 years
The Ritz-Carlton Management Company, L.L.C.    RCC - San Francisco    690 Market
Master Association    later of: (i) 6/15/06; or (ii) C.O. for any Master
Association Property    1 year       Y    1 year The Ritz-Carlton Management
Company, L.L.C.    RCC - San Francisco    690 Market Homeowners Association   
later of: (i) 6/15/06; or (ii) C.O. for any property subject to Residential
Declaration    1 year       Y    1 year The Ritz-Carlton Management Company,
L.L.C.    RCC - Vail    WDL Vail Club Association, Inc.    later of: (i)
5/30/08; (ii) recording date of fractional declaration; or (iii) C.O. for any of
the fractional development    5 years       Y    5 year terms

 

1 

A Termination Notice has been delivered pursuant to which this agreement will be
terminated on 12/31/2012 unless an agreement is reached to the contrary before
such date.

2 

A Termination Notice has been delivered pursuant to which this agreement will be
terminated on 12/31/2012 unless an agreement is reached to the contrary before
such date.



--------------------------------------------------------------------------------

The Ritz-Carlton Management Company, L.L.C.    RCC - Vail    WDL Vail
Condominium Association, Inc.    later of: (i) 12/22/06; (ii) 9/10/10; or (iii)
C.O. for first residential building    5 years       Y    5 year terms



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT***

The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Guarantee and Collateral Agreement dated as of November 30, 2012 (the
“Agreement”), made by the Grantors parties thereto for the benefit of JPMORGAN
CHASE BANK, N.A., as Administrative Agent. The undersigned agrees for the
benefit of the Administrative Agent and the Lenders as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.6(a) of the
Agreement.

3. The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

[NAME OF ISSUER] By:  

 

  Name:     Title:   Address for Notices:

 

 

 

Fax:    

 

*** This consent is necessary only with respect to any Issuer which is not also
a Grantor. This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor. If a consent is required, its execution and
delivery should be included among the conditions to the initial borrowing
specified in the Credit Agreement.



--------------------------------------------------------------------------------

Annex 1 to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of             , 20    , made by
                     (the “Additional Grantor”), in favor of JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

W I T N E S S E T H :

WHEREAS, Marriott Vacations Worldwide Corporation (“MVWC”), Marriott Ownership
Resorts, Inc. (the “Borrower”), the Lenders and the Administrative Agent have
entered into an Amended and Restated Credit Agreement, dated as of November 30,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the Amended
and Restated Guarantee and Collateral Agreement, dated as of November 30, 2012
(as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Administrative Agent for
the ratable benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

[Supplement to Schedule 7]